Citation Nr: 1638776	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  00-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include claimed as secondary to residuals of a service-connected right shoulder fracture and thoracic outlet surgery.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spondylitis of the cervical spine (hereinafter a cervical spine disability) prior to September 18, 2012, and in excess of 30 percent thereafter. 

3.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran had a hearing before the Board in May 2006 and the transcript is of record.  In February 2008, the Board reopened the claim and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. 

In a decision dated in July 2010, the Board denied service connection for the lumbar spine disorder and remanded the issue regarding service connection for a cervical spine disability.  The Veteran appealed that part of the decision that denied service connection for a lumbar spine disability to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2012 Memorandum Decision, the Court vacated that portion of the Board's July 2010 decision that denied service connection for his lumbar spine disabilities, and remanded the issue back to the Board for development consistent with the Court's dictates.

During the pendency of this appeal, in August 2010, the RO granted the claim for service connection for a cervical spine disability and assigned a 10 percent rating. In November 2010, the Veteran filed a timely notice of disagreement.  In the March 2013 informal hearing presentation, the Veteran's representative continued to argue in support of a claim for a higher initial evaluation.

In April 2013, the appeal was remanded for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  A January 2015 rating decision increased the rating for the cervical spine disability to 30 percent effective September 18, 2012.  That increase does not constitute a full grant of the benefits sought.  Therefore, the claim for an increased rating remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).  

During the pendency of the appeal, the Veteran filed a claim for a TDIU and such claim was denied by the RO in a April 2012 rating decision.  The Veteran subsequently perfected an appeal of this issue as well.  The TDIU claim has been merged into the instant appeal.

In a November 2015 rating decision, the RO denied service connection for left lateral cervical column displacement (claimed as muscle injury) as secondary to the service connected disability of right first rib removal.  In a February 2016 Notice of Disagreement (NOD), the Veteran expressed disagreement with the denial listed above.  The RO acknowledged receipt of the NOD by way of a July 2016 letter.  The Veteran was also informed that additional development might take place and if the appeal could not be granted, the RO would issue a statement of the case.  As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for this issue is not warranted at this time. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for degenerative disc disease and spondylitis of the cervical spine and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disorder was incurred in or aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Veteran's claim for service connection on appeal is granted, as discussed below, any error as to the duty to notify and assist is harmless error.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation. Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2014).

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

In this case, arthritis is a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that his low back was injured at the time of an in-service fall in December 1967 where he fractured his right shoulder.  In the alternative, the Veteran claims his low back disability is secondary to his right shoulder disability.  For example, the Veteran claims in 1977 (after service) he was carrying an 80 pound rock on his right side.  Due to his weak and painful right shoulder, he dropped the rock and injured his low back.

The Veteran has the following diagnoses pertaining to his lumbar spine: degenerative arthritis of the spine, adolescent idiopathic scoliosis (probably lumbar), lumbar scoliosis cobb angle 13 degrees, degenerative disc disease lumbar and thoracic, and lumbar spondylosis.  

As a currently disability is shown, the pertinent inquiry here, then, is whether the Veteran's current low back disorder can be attributed to the in-service injury, his service-connected residuals of a right shoulder fracture or any other incident of his military service.

After service, the Veteran was afforded a VA examination to ascertain the severity of his right shoulder in April 1970. Within the examination it is noted the Veteran complained of low back pain while lying flat, but no low back diagnosis was rendered at that time. 

The Veteran further claims he injured his low back in 1977 when he was carrying an 80 pound rock on his right shoulder and it fell.  No medical treatment records confirm this injury and a May 1977 x-ray report is of record indicating a normal lumbar spine at that time.  Private treatment records from the 1980s indicate the Veteran sought treatment for his low back related to various occupational injuries. In December 1984, the Veteran indicated he fell on an icy walkway hitting his face and left side. In February 1985, the Veteran indicated a ladder broke while he was on it and he fell on his left arm, neck and back.  At that time, the Veteran was diagnosed with cervical, thoracic and lumbar sprains. 

The Veteran has submitted voluminous amounts of private treatment records and private medical opinions with regard his low back diagnoses and likely etiology.  Many of these private medical opinions throughout time indicate that the Veteran's lumbar spine degenerative disc disease could be related to his in-service fall or could be related to the aging process.  The Veteran's private physician Dr. Christensen submitted statements, to include in March 2002, July 2003, September 2007 and June 2008, indicating the Veteran's 1967 fall could have caused the chronic degenerative disc disease that he is currently suffering from because any significant injury to the body can cause traumatic arthritis.  Although these statements merely indicate the possibility that any significant injury could be responsible for the Veteran's disorder, Dr. Christensen never specifically opines that any current lumbar spine disorder is caused or aggravated by the in-service injury or service-connected disabilities.  Overall, Dr. Christensen's medical opinions are speculative at best and not conclusive in regard to the Veteran's specific case.  Accordingly, these medical opinions are not probative and may not support service connection here. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Other medical opinions supplied by the Veteran do not appear to be based on all the relevant medical facts.  For example, the Veteran submitted many statements from his private physician Dr. Fields where she indicated the Veteran's low back disorder, among other things, is related to the 1967 military injury.  In August 1996, Dr. Fields, in rendering her opinion, indicates the Veteran fractured his right shoulder and injured his low back in a 1967 fall, but she does not note any work-related injuries from the 1980s or otherwise indicate she was aware of the Veteran's additional pertinent medical history.  Similarly, in June 1999, the Veteran's private physician, Dr. Scoville, describes the Veteran's in-service injury to include a fall directly on his feet, then buttocks and then impact to the right shoulder, elbow and low back, which appears contrary to the service treatment records which indicate the Veteran fell directly on his out-stretched right hand.  Neither of the medical professionals indicate they reviewed the Veteran's service treatment records and most of these opinions, as illustrated above, contain inaccurate or incomplete factual premises.  Medical opinions based on incomplete or inaccurate factual premises are not probative. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The Board sought out an independent medical expert (IME) opinion in June 2007 by a private orthopedist.  The June 2007 IME found the Veteran to currently have degenerative disc disease of the lumbar spine, but opined the Veteran's diagnosis was "in no way related to the initial [1967] injury," but rather was part of the typical aging process.  In rendering his opinion, the IME described the Veteran's in-service injury and post-service occupational injuries and further found significant the time delay between the 1967 injury and complaints of back pain. 

The Veteran was afforded a VA examination in November 2009 in order to reconcile prior conflicting medical evidence.  The examiner, similar to the IME, described the Veteran's 1967 injury and post-service medical history, to include occupational injuries.  The examiner further indicated the Veteran's contention that his 1977 injury was caused due to right shoulder weakness causing him to drop an 80 pound rock, bruising and scraping his low back.  The Veteran also told the examiner that the other occupational injuries were not significant and, if anything, merely aggravated an already existing low-back disability.  Taking all of that into account, the examiner opined that it is "less likely as not" that the Veteran's lumbar spine disorder is "secondary to the Veteran's service-connected right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, and/or right first rib removal."  The examiner further opined that the Veteran's disorder was not aggravated by the service related disabilities. 

The examiner explained that there simply is no evidence that the Veteran significantly injured his low back at the time of the 1967 fall.  Without evidence of a significant injury, the examiner found it not likely that he would have developed degenerative disc disease down the road due to the 1967 fall.  The examiner further highlighted that degenerative disc disease can occur just in the process of aging without any history of significant injury.  

In the July 2012 Memorandum decision, the Court found that the June 2007 IME was inadequate in that the examiner provided no rationale for his conclusion that the Veteran's lumbar condition was part of the typical aging process, and determined that the November 2009 VA examination report failed to adequately explain that the lumbar spine disability was not secondary to the service connected right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, and/or right first rib removal.  Additionally, the examiner failed to provide any discussion of how the Veteran's right shoulder injury may have caused or aggravated his back condition. 

The Veteran has also argued that his pre-existing scoliosis was aggravated by his military service.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is "more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'" Quirin, supra. 

According to the Board's April 2013 Remand, an opinion was sought in order to determine whether the Veteran's scoliosis constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression. Pursuant to the April 2013 Remand, the Veteran underwent a VA examination in October 2014 in order to address the questions posed by the Court and the Board.

The October 2014 VA examiner reviewed the record and examined the Veteran.  He reported the following diagnoses: degenerative arthritis of the spine, adolescent idiopathic scoliosis (probably lumbar), lumbar scoliosis cobb angle 13 degrees, degenerative disc disease lumbar and thoracic, and lumbar spondylosis.  Following summary of the Veteran's history, he stated that he Veteran's scoliosis was a developmental condition which is capable of deteriorating, but not spontaneously resolving.  He further opined that the Veteran experienced a significant high energy injury and has claimed back pain from that time forward and that the Veteran's mechanism of injury could have aggravated and/or accelerated his spine pathology.  It was also noted that the level of  high energy injury is likely to have increased the probability of the Veteran's current osteoarthritic changes and spine pathology and his persistent back pain following the service related injury.  He opined that the Veteran's current spine disabilities are at least as likely as not related to active service to include the claimed 1967 injury.  He further stated that the Veteran's back pathology was concurrent to the degenerative disc disease of the cervical spine, right humeral neck fracture, ulnar nerve pain, status post thoracic outlet surgery, right elbow disability, right rib removal, and dermatitis.  

The AOJ requested another opinion which was received in January 2015.  That VA physician noted that the service treatment records reveal no information about from what height the Veteran fell causing his original injury in December 1967 and that the 30 foot fall estimate is by the Veteran's self-report only.  It was his opinion that the Veteran's current degenerative disc disease and degenerative joint disease were not caused in any way, or related to any event or injury in service.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the relationship of the Veteran's current lumbar spine disability and his preexisting disability and the in-service injury.  In this regard, the April 2013 VA physician determined that the Veteran's preexisting lumbar spine disabilities were incurred in or aggravated during service taking into consideration the high impact injury.  Comparatively, the 2015 VA examiner noted that there is no information about from what height the Veteran fell.  The Board finds these competing opinions to be of equal probative value.  In addition Veteran is competent to report when he first experienced symptoms of back pain and to report the frequency and duration of such symptomatology.  In this situation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


ORDER

Service connection for a lumbar spine disorder is granted.


REMAND

Increased rating claim

The Veteran was last provided a VA examination regarding his cervical spine in October 2011.  The Veteran also submitted a Disability Benefits Questionnaire (DBQ) completed by his physician in September 2012. DBQ  The Board finds that the October 2011 VA examination and September 2012 are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Additionally, the February 2012 DBQ examiner indicated that the Veteran has left and right cervical radiculopathy.  Pursuant to the rating schedule, associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Disease and Injuries of the Spine, Note (1).  Although the February 2012 DBQ indicates a finding of radiculopathy, the October 2011 VA examination report reflects that there were no signs or symptoms of radiculopathy.  On remand, any discrepancy regarding whether the Veteran has radiculopathy associated with his service-connected cervical spine disability should be resolved and the AOJ should consider whether separate evaluations are warranted for radiculopathy. 

TDIU

In light of the grant of service connection for the Veteran's lumbar spine disorder herein, the RO must assign an initial evaluation.  In addition, as the matter of entitlement to an increased rating for the service-connected cervical spine disability will have a substantial effect on the merits of his claim for a TDIU, it is inextricably intertwined and remanded with the appellant's claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations with an appropriate medical professional to determine the current severity of his service-connected cervical spine disability.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the VA examiner should address the following:

a)  Provide range of motion and repetitive motion findings in degrees for the cervical spine.  A goniometer should be used in conjunction with range of motion testing.  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends. 

c)  State whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination. 

d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  If so, provide the observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups.  

e)  State whether the Veteran's service-connected cervical spine disability has been manifested by any neurological impairment at any time during the period on appeal, and if so, which nerves are involved, and the extent of the impairment (mild, moderate, or severe).  If the examiner determines that radiculopathy is not present, this should be reconciled with any conflicting evidence of record.  

f)  Discuss whether the Veteran's cervical spine disability is productive of any additional functional impairment.

g)  State what impact, if any, the Veteran's cervical spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.  

3.  Thereafter, readjudicate the claims on appeal and consider whether separate evaluations are warranted for radiculopathy.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


